In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      Filed: August 31, 20171
                           Refiled in Redacted Form: February 7, 2018

 * * * * * * * * * * *                    **        PUBLISHED
CHAD KING and CHRISTEL KING,              *
Parents of L.K., a minor,                 *         Chief Special Master Dorsey
                                          *
             Petitioners,                 *         No. 05-717V
                                          *
 v.                                       *         Denial of Entitlement; Measles, Mumps
                                          *         & Rubella (“MMR”) Vaccine; Hepatitis
                                          *         A (“Hep A”) Vaccine; Varicella
SECRETARY OF HEALTH                       *         Vaccine; Autistic Disorder (“AD”);
AND HUMAN SERVICES,                       *         Residual Human DNA Fragments;
                                          *         HERV-K Fragments; Insertional
             Respondent.                  *         Mutagenesis; Autoimmunity.
* * * * * * * * * * * * *
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioners.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION DISMISSING PETITION

     On June 22, 2015, petitioners filed an unopposed motion to join the J.M. et al. (02-10V)
Omnibus proceeding in which they agreed to be bound by the ruling in J.M. et al.

       On August 31, 2017, I ruled against petitioners in J.M. et al. A copy of that decision is
attached hereto as Appendix A and is incorporated herein.

       Accordingly, petitioners are bound by that decision, and this case is DISMISSED. In the
absence of a motion for review,2 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.

1
 When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). Although the petitioners did not file a motion for redaction in their case,
petitioners in the lead omnibus case, J.M. et al. (02-10V), filed a motion to have their names
redacted to initials. This decision is being reissued to reflect that the names of the petitioners in
the J.M. et al. case have been redacted to initials. Except for those changes and this footnote, no
other substantive changes have been made.

2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  1
IT IS SO ORDERED.

                    s/Nora Beth Dorsey
                    Nora Beth Dorsey
                    Chief Special Master




                       2